internal_revenue_service department of the treasury washington dc number info release date index number person to contact telephone number refer reply to cc tege eb qp2-cor-142923-01 date date this responds to your recent letter to charles rossotti commissioner of internal revenue regarding sec_457 of the internal_revenue_code the code your letter requests information concerning the provisions in the recently enacted economic_growth_and_tax_relief_reconciliation_act_of_2001 egtrra pub_l_no that may permit some changes to distributions from sec_457 deferred_compensation plans including a provision permitting certain distributions to be rolled-over into an ira effective next year we do not have sufficient information regarding your employer’s sec_457 plan including a copy of the plan to definitively discuss your case and options under that plan however we can provide some general information that may be helpful to you including the enclosed copy of the portion of the congressional conference committee report discussing the current rollover rules and the new sec_457 rollover provisions as the enclosed congressional report notes sec_457 plan distributions made from state and local governmental plans after date that qualify as eligible rollover distributions may be rolled over into an individual_retirement_plan ira including one administered by a custodian different from your current plan_administrator or subject_to certain restrictions to other plans such as sec_401 or sec_403 plans another section of this report also included with this letter notes that the new law amends sec_457 effective after date to provide that amounts deferred under a sec_457 plan of a state_or_local_government are includible in income when paid instead of when paid or made available thus authorizing governmental sec_457 plans to include more flexible distribution provisions if these plans are revised to permit such flexibility however these revisions do not become effective until cor-142923-01 we have also enclosed a portion of irs publication tax withholding and estimated_tax which discusses the rollover and income_tax_withholding rules that currently apply to qualified_plans tax_sheltered_annuities described in sec_403 of the code and after eligible sec_457 plans of state and local governmental entities the eligible rollover distributions section notes that an eligible_rollover_distribution is any distribution from a qualified_pension plan or tax-sheltered annuity that is not either a minimum_required_distribution or one of a series of substantially_equal_periodic_payments made over the participant’s life expectancy or a specified period of or more years we trust this information will be helpful to you if you need further information please contact john tolleris of my staff at sincerely robert d patchell acting branch chief qualified_plans branch office of associate chief_counsel tax exempt and government entities
